DETAILED ACTION
Claims 1 – 19 are currently pending.
Claims 1-3, 10-12 and 15-17 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant’s remarks, filed 8/25/2021, with respect to the rejection of claims under 35 USC 103 have been fully considered in light of the amendments to the claims and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.  
With respect to claim 1, the prior art does not teach receiving characteristics from a plurality of devices in the managed USB ecosystem; applying a distributed process in coordination with the plurality of devices in the managed USB ecosystem to select at least one device in the plurality of devices to be a master for the managed USB ecosystem; using the received characteristics to set a one-to-many 
With respect to claim 10, the prior art does not teach executing a distributed process in coordination with a plurality of devices in the managed USB ecosystem to select at least one device in the plurality of devices to be a master for the managed USB ecosystem; configuring a one-to-many relationship between an extended USB device policy manager (eDPM) of the device and each eDPM of each device in the ecosystem; and communicating power and data requirements between the eDPM and each eDPM in the ecosystem to determine power and data management policies across the ecosystem, when taken in combination with all of the other limitations of the claim.
With respect to claim 15, the prior art does not teach a processor configured to execute an extended USB device policy manager (eDPM) of the device, the eDPM to apply a distributed process in coordination with a set of eDPM in a managed USB ecosystem to select at least one eDPM in the set of eDPM to be a master for a USB ecosystem, establish a many-to-many relationship with [[a]]the set of eDPM in [[a]]the USB ecosystem, the eDPM to establish the ecosystem via the wireless communication device and to establish control of the USB controller configuration via the wireless communication device, when taken in combination with all of the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181